DETAILED ACTION
Claim Status
Claims 1-15 are pending and under examination. Applicants' arguments (and amendments and/or declaration), filed 11/24/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "portion” in claims 1 and 9 is a relative term which renders the claim indefinite.  The term "portion is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and 
	
Slightly Modified Rejections in view of amendment to the claims and addition of new claims 14-15
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Hook et al. (WO2017/024152) in view of Thomas II et al., (United States Patent 4,405,354-see IDS filed 02/04/2020). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The reference also constitutes prior art under 102(a)(1). This rejection under 35 U.S.C. 103 based upon 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Hook et al. teach compositions which comprise a binder including water or polyalkylene glycol, and an odor inhibitor comprising an aminopolycarboxylic acid including EDTA salts, see claims 1 and 3 and 12. The composition comprises a mixture 
	Hook et al. does not expressly teach that the organic acid includes a polyprotic acid that selected from one or more of citric acid, citrate, sulfuric acid, sulfurous acid, phosphoric acid, carbonic acid, malic acid, terephthalic acid, tartaric acid, oxalic acid, malonic acid, phthalic acid, and aspartic acid wherein the polyprotic acid is in the free form having at leat 10% of the polyprotic acid groups being protonated form. 
Thomas II et al. teach odor elimination compositions which contain a deodorizing agent, see abstract. An ammonia control active comprising an organic acid including citric (free acid form), maleic acid, malonic acid, benzoic, EDTA, succinic acid, malic acid, adipic acid, fumaric acid, and the like can be used as an ammonia control agent to remove odor, see abstract and entire document. The odor control agent can alternatively be a phosphoric acid, sulfurous or sulfuric, column 3, lines 55-58.  The odor reducing composition can be used with litter boxes, see column 4, lines 4-15 and column 5, lines 52-57 and entire document. 
It would have been prima facie obvious before the time of filing of the instant invention to provide Hook’s composition with organic acid additives such as citric, maleic, malonic, or polyprotic acids such as sulfuric, or sulfurous acid, phosphoric, sulfuric or sulfurous to the to the odor eliminating composition of Hook.
organic acids. In addition, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
With regards to claim 13, it is noted that the preparation of the active composition is considered a product by process limitation with little patentable weight per MPEP 2113. Furthermore, since the modified Hook et al. arrives at a combination of salt forms 
With regards to claims 14-15 wherein at least 10% of the polyprotic acid groups are present in the protonated form, given Thomas II teaches free acid form in the alternative to salts including but not limited to citric acid, free acid forms would constitute all of their groups (i.e. 100%) present in the protonated form particularly as the free acids are taught in the alternative to salt forms in Thomas II. Thus, the addition of the free acids including citric acid of Thomas II to Hook with all groups being in protonated form meets the limitation of at least 10% protonated form. There would have been a reasonable expectation of success particularly as Hook teaches that organic acids can be added as further additives. 
Accordingly, the instant claims are prima facie obvious over the combined teachings of Hook et al. and Thomas II et al.

Response to Remarks
Applicants argue that Hook teaches citrates as an inert material. Citric acid has three acid groups and to be considered inert all three of these acid groups must be neutralized such as by converting to the salt forms. Applicants argue that the present claims have been amended to state that at least some of the acids are in the free acid form and thus are not inert. 
	Examiner respectfully submits that it is acknowledged that Hook does not expressly teach that the composition comprises polyprotic acid (i.e. citric acid) in free 
Applicants argue that Thomas teaches at column 3, lines 9-12 free acid form is not allowed as it states that the acid should be a monobasic salt of a dibasic acid and monobasic or dibasic salts of tribasic acids implying at least tome neutralization and thus Thomas does not teach free acids. Applicants argue that it is not clear why a person of ordinary skill in the art would add the materials of Thomas to Hook as Hook teaches that its compounds are already effective at odor control by use of aminocarboxylic acid compounds. Hook teaches that should the citrate be added it is added as an inert material. Applicants argue that the combination of references uses hindsight to arrive at the instant invention. 
Examiner respectfully disagrees that Thomas teaches that the acid should be a salt form and thus not free acid forms. Column 3 at lines 9-12 teaches that the “odor control composition of the present invention utilizes monobasic salts of dibasic acids and monobasic or dibasic salts of tribasic acids, etc and mono-, or di-, or tri-etc basic acids as the ammonia control agent.” Claim 1 of Thomas is to  “a method for controlling and eliminating ammonia odor from organic waste material comprising uniformly contacting said waste material with a composition consisting essentially of an effective amount of an ammonia control component selected from the group consisting of monobasic salts of dibasic acids, and mono-, di- or tri- basic acids, selected from the group consisting of dithionic acid, sulfoxylic acid, formic acid, propionic acid, lactic acid, benzoic acid, ethylenediaminetetraacetic acid, maleic acid, citric acid, malonic acid, succinic acid, malic acid, adipic acid, and furmaric acid, wherein said ammonia control "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In response to applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendment to the claims necessitated a new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619